Hall, J.
(dissenting). It is elementary that all police power legislation — this ordinance falls in that category — must be reasonable. The regulation must not be "arbitrary or capricious, the means selected must have a real and substantial relation to the object sought to be attained, and the regulation or proscription must be reasonably calculated to meet the evil and not exceed the public need or substantially affect uses which do not partake of the offensive character of those which cause the problem sought to be ameliorated. Kirsch Holding Co. v. Borough of Manasquan, 59 N. J. 241, 251 (1971). (emphasis supplied).
In my view, the ordinance before us clearly runs afoul of the emphasized portion of this quotation and I would nullify it on that ground alone without having to delve into difficult Eirst Amendment problems. It seems to me so plain silly to require written registration with the police department of a small town before one can engage in the publicly desirable activity of soliciting support from the local citizenry for a political candidate or cause (as distinct from commercial house-to-house selling by strangers), on the pretext that such a requirement would help keep burglars and sneak thieves out of town, that it must be said, as matter of law, that the requirement exceeds the *383public need and substantially affects desirable conduct not sufficiently related to the claimed evil.
I would affirm the invalidation of the ordinance.